BASKIN, Judge.
Harvey Jerome Barber petitions for writ of habeas corpus or post conviction relief pursuant to rule 3.850, Florida Rules of Criminal Procedure. We deny the petition because a plea bargain serves as a clear and convincing reason for departure from sentencing guidelines. Quarterman v. State, 527 So.2d 1380, 1382 (Fla.1988); Smith v. State, 530 So.2d 304 (Fla.1988); Smith v. State, 529 So.2d 1106 (Fla.1988); Brown v. State, 538 So.2d 523 (Fla. 3d DCA 1989); Heuring v. State, 539 So.2d 590 (Fla. 1st DCA 1989). Petition denied.